DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The action is in response to the reply filed March 14, 2022.
Claims 1 and 8-9 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-9 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112 is moot in response to the submitted amendments.
Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Regarding "mathematical concepts," as clarified in MPEP 2106.04(a)(2), "[w]hen determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept." The rejection indicates that the claim recites a mathematical concept because it decides whether to make a reservation based partly on luggage size. However, at best, this is "only based on or involves a mathematical concept" (MPEP 2106.04(a)(2)). There is no recited mathematical concept. Thus, per the above- quoted explanation in MPEP 2016, the claim limitations do not fall into this abstract idea category.
Examiner respectfully disagrees. The claims recite a mathematical concept because the identified idea is a mathematical relationship (including a relationship between variables or numbers) by using a relationship between luggage size and the size of a vehicle to fulfill a ridesharing reservation. See MPEP 2106.04(a)(2)(I)(A). The size comparison between the vehicle size and luggage size is recited in the claim because, in addition to supporting limitations identified in the rejection, the claims at least recite “determine whether or not the luggage is loadable in the vehicle based on the size information of the luggage and decide a loading position of the luggage in the vehicle if the luggage is deemed loadable” which is a mathematical relationship between the vehicle and luggage.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Regarding "certain methods of organizing human activity," MPEP 2106 defines that abstract idea category as including "managing personal behavior and relationships or interactions between people." MPEP 2106.04(a)(2) goes on to explain that "the sub- groupings [of certain methods of organizing human activity] encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction)." Thus, it is clear from MPEP 2106 that, in order for a claim to recite a certain method of organizing human activity, the claim must recite a feature directed to organizing the activity of one or more people. However, there is nothing in the independent claims of this application that describes an interaction between two people, or even between one person and a computer. The rejection indicates that the claims recite managing personal behavior or interactions between people "by providing loading rules or instructions." However, the independent claims do not recite loading rules or instructions for people. Instead, the limitations of the independent claims are entirely performed by processors and recite nothing about organizing a person's activity. Thus, per the above-quoted explanation in MPEP 2016, the claim limitations do not fall into this abstract idea category.
Examiner respectfully disagrees. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by providing loading rules or instructions for selecting a ridesharing vehicle to fulfill a ridesharing reservation. See MPEP 2106.04(a)(2)(II)(C). The claims are managing the personal behavior of “a user who will ride in a vehicle and transmit the luggage identification data to the second device” wherein this user is having their reservation managed by the claimed system.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Finally, regarding "mental processes," MPEP 2106.04(a)(2) states that "[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations." Such is the case with the limitations recited in the independent claims of this application. For example, the human mind is not equipped to "display information indicating a loading position of the luggage received from the second device on a display." Similarly, the human mind is not equipped to "transmit to the first device information indicating whether a rideshare reservation has been made or not made and indicating the loading position of the luggage in the vehicle if the rideshare reservation has been made." Thus, per the above explanation in MPEP 2016, the claim limitations do not fall into this abstract idea category.
Examiner respectfully disagrees. The recitation of displaying and transmitting information is the use of a generic computer and these computer functions do not change the characterization of the claim as a mental process. See MPEP 2106.04(a)(2)(III)(C). Transmitting information is a generic computer function (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and outputting of information on a generic display device is also a generic computer function. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (“As a general rule, ‘the collection, organization, and display of two sets of information on a generic display device is abstract.’").

Regarding the previous rejection under 35 USC 102/103, Applicant presented the following arguments:
Independent claims 1, 8 and 9 are amended to include the features of claim 2 and now recite, inter alia and in their respective terms, that "the processor of the second device is further configured to: determine whether there is a possibility of other luggage, different from the luggage, being loaded on top of the luggage," and "in response to determining that there is the possibility of the other luggage being loaded on top of the luggage, notify the user of the possibility of the other luggage being loaded on top of the luggage." As discussed in, for example, [0092] of the publication of this application, these claim features advantageously notify the user of other luggage items being loaded atop his luggage, thereby allowing the user to take advance countermeasures to ensure the safety of his luggage. 
The cited art fails to disclose or suggest these features. The rejection of claim 2 acknowledges that Krishnamurthy fails to disclose these features and instead relies on Kisiler. In particular, the rejection cites [0069], [0081]-[0083], [0086], [0099], [0104], [0105], [0119] and [0121] of Kisiler. However, those paragraphs merely describe determining possible configurations of the vehicle seating areas and storage areas for receiving items; determining available space in a vehicle; arrangement rules for determining the placement of items in the vehicle (such as packing heavier items on the bottom); and providing a possible arrangement of the items to the user based on available space, user preferences and arrangement rules. There is no notification in Kisiler sent to the user in response to a determination that luggage, different from the user's luggage, might be loaded on top of the user's luggage. Although the rejection cites [0021] of Kisiler for disclosing providing an error message or warning, this warning is in response to determining that activating the actuator 1308 to raise or lower the vehicle 1300 would be unsafe. The warning has nothing to do with a determination that luggage, different from the user's luggage, might be loaded on top of the user's luggage. Accordingly, withdrawal of the rejections is respectfully requested.
Applicant’s arguments have been considered but are moot in view the new grounds of rejection. Examiner notes, the language moved from claim 2 into the independent claims has been split from one limitation into two limitations wherein the two limitations necessitate a narrower claim interpretation due to the newly added “in response to…” sequencing claim language that connects these split limitations.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1 and 3-7 recite a combination of devices and therefore recite a machine.
Claims 8 recite a series of steps and therefore recite a process.
Claims 9 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 8-9, as a whole, are directed to the abstract idea of dispatching a ridesharing vehicle large enough to fit a passenger and their luggage, which is a mathematical concept, a method of organizing human activity, and a mental process. The claims recite a mathematical concept because the identified idea is a mathematical relationship (including a relationship between variables or numbers) by using a relationship between luggage size and the size of a vehicle to fulfill a ridesharing reservation. See MPEP 2106.04(a)(2)(I)(A). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by providing loading rules or instructions for selecting a ridesharing vehicle to fulfill a ridesharing reservation. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting judging whether luggage is loadable in a vehicle and evaluating a reservation request based on being able to accommodate a passenger’s luggage. The mathematical concept, method of organizing human activity, and mental process of “dispatching a ridesharing vehicle large enough to fit a passenger and their luggage,” is recited by claiming the following limitations: detecting luggage identification data, identifying a size of the luggage, determining whether the luggage is loadable, deciding to make a reservation, transmitting ridesharing reservation information, displaying a loading position, determining if other luggage may be loaded on top, and notifying a user of the possibility other luggage may be loaded on top. The mere nominal recitation of a first device, a second device, a network, a memory, a processor, a display and a non-transitory storage medium does not take the claim of the mathematical concept, method of organizing human activity, or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 2 and 6, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: notifying a user of a loadable size of luggage.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 8-9 recite the additional elements: a first device, a second device, a network, a memory, a processor, a display, and a non-transitory storage medium which are used to perform the identifying, determining, deciding, and outputting steps. These a first device, a second device, a network, a memory, a processor, a display, and a non-transitory storage medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of dispatching a transportation vehicle in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing vehicle dispatch process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 8-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a first device, a second device, a network, a memory, a processor, a display, and a non-transitory storage medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and identifying information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a first device (Specification p. 6-7), a second device (Specification p. 7), a network (Specification p. 6), a memory (Specification p. 7), a processor (Specification p. 7), a display (Specification p. 6-7), and a non-transitory storage medium (Specification p. 7). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a first device, a second device, a network, a memory, a processor, a display, and a non-transitory storage medium. See MPEP 2106.05(f). The claims limit the field of use by reciting ridesharing. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 7, the additional elements do not amount to significantly more than the judicial exception. Claims 7 recite a generic computer performing generic computer functions by reciting identifying luggage information in a database. Regarding claims 7, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a luggage database (Specification p. 8). Claims 7 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by identifying luggage information in a database. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 3-5, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (U.S. P.G. Pub. 2020/0394746 A1), hereinafter Krishnamurthy, in view of Maji et al. (U.S. P.G. Pub. 2017/0364748 A1), hereinafter Maji.

Claim 1. 
Krishnamurthy discloses a rideshare reservation system comprising 
a first device (Krishnamurthy [0017] passenger smartphone) and a second device (Krishnamurthy [0022] centralized server) connected to each other over a network (Krishnamurthy [0023], [0024], [0062] network), the first device and the second device each including: 
memory (Krishnamurthy [0022], [0023], [0061]); and 
a processor coupled to the memory (Krishnamurthy [0022] centralized server; [0024], [0026], [0030], [0041]), 
the processor of the first device being configured to: 
detect luggage identification data employed to identify luggage carried by a user who will ride in a vehicle and transmit the luggage identification data to the second device (Krishnamurthy [0017] transportation request may include baggage data; [0018], [0030], [0042] baggage data determined by analyzing an image of the baggage; [0038] baggage may be accompanied by a passenger), and 
display information indicating a loading position of the luggage received from the second device on a display (Krishnamurthy [0031] assign vehicle with available compartment; [0033] vehicle may validate customer’s credentials to allow access for the customer to load the luggage into the determined baggage compartment), and 
the processor of the second device being configured to: 
identify at least size information for the luggage based on the luggage identification data received from the first device (Krishnamurthy [0018], [0030], [0042] analyze the image of the bag to result in the estimated dimension of baggage), 
determine whether or not the luggage is loadable in the vehicle based on the size information of the luggage and decide a loading position of the luggage in the vehicle if the luggage is deemed loadable (Krishnamurthy [0017] baggage data may determine a specific orientation in which baggage needs to be transported; [0031], [0043] determine that at least one baggage compartment of the fleet of vehicles is available), 
decide to make or not make a reservation for the user to rideshare in the vehicle based on a result of determining whether or not the luggage is loadable in the vehicle (Krishnamurthy [0031], [0036], [0044] assign a vehicle with available compartment to the transportation request), and 
transmit to the first device information indicating whether a rideshare reservation has been made or not made and indicating the loading position of the luggage in the vehicle if the rideshare reservation has been made (Krishnamurthy [0056] send a notification indicating a vehicle to accommodate the transportation request), 
Krishnamurthy does not disclose the following limitations, but Maji teaches:
wherein the processor of the second device is further configured to:
determine whether there is a possibility of other luggage, different from the luggage, being loaded on top of the luggage (Maji [0053] receive visualization of the parcel and the position of the parcels relative to the container; [0054] parcel policy program retrieves a defined policy regarding how parcels are to be loaded wherein the policy can be based upon; [0055] position of the parcels and visualization is compared to the retrieved policy; [0055] determine if there is a policy violation), and
in response to determining that there is the possibility of the other luggage being loaded on top of the luggage, notify the user of the possibility of the other luggage being loaded on top of the luggage (Maji [0056] highlight violation of parcel policy).
One of ordinary skill in the art would have recognized that applying the known technique of highlighting loading policy violations for a user of Maji to Krishnamurthy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maji to the teaching of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such highlighting of loading violations for a user. Further, applying highlighting a loading policy violation to Krishnamurthy, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of an ideal fleet vehicle by providing a fleet vehicle that is capable of being loaded in a way that does not violate a loading position policy.

Claim 3. 
Krishnamurthy in view of Maji teaches all of the elements of claim 1, as shown above. Additionally, Krishnamurthy discloses:
wherein the processor of the second device decides the loading position of the luggage in the vehicle in consideration of at least one of a user pick-up sequence or a user drop-off sequence if the luggage is deemed loadable (Krishnamurthy [0035] currently empty compartment may not necessarily be available because the currently empty compartment may be scheduled to receive another baggage at a different location later in the trip).

Claim 4. 
Krishnamurthy in view of Maji teaches all of the elements of claim 1, as shown above. Additionally, Krishnamurthy discloses:
wherein the processor of the second device decides the loading position of the luggage in the vehicle in consideration of a type of the luggage if the luggage is deemed loadable (Krishnamurthy [0017] a bottle of liquid may only be transported with the bottled maintained in an upright position).

Claim 5. 
Krishnamurthy in view of Maji teaches all of the elements of claim 1, as shown above. Additionally, Krishnamurthy discloses:
the first device is further configured to serve as a user terminal in possession of the user (Krishnamurthy [0017] passenger smartphone); and 
the luggage identification data is image data of the luggage captured using the user terminal (Krishnamurthy [0018], [0030], [0042] image of the baggage may be taken by a camera disposed on passenger smartphone).

Claim 6. 
Krishnamurthy in view of Maji teaches all of the elements of claim 1, as shown above. Additionally, Krishnamurthy discloses:
wherein, in cases in which non-loadable is the determined result from determining whether or not the luggage is loadable in the vehicle based on the size information of the luggage, the processor of the second device notifies the user of size information of luggage that would be loadable (Krishnamurthy [0037] inform the customer their baggage is larger or heavier than expected but there is currently no other vehicles that can go and pick up the baggage and may involve presenting to the customer an option to modify the baggage into smaller and/or lighter packages that may be accommodated by the fleet; [0045] repackaging suggestion).

Claim 8. 
Krishnamurthy in view of Maji teaches all of the elements of claim 8 as shown above in claim 1.

Claim 9. 
Krishnamurthy in view of Maji teaches all of the elements of claim 9 as shown above in claim 1. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Maji further in view of Kisiler (U.S. P.G. Pub. 2018/0018619 A1), hereinafter Kisiler.

Claim 7. 
Krishnamurthy in view of Maji teaches all of the elements of claim 1, as shown above. However, Krishnamurthy does not disclose the following limitation, but Kisiler does: 
wherein, based on the luggage identification data, the processor of the second device identifies at least size information of the luggage from a luggage database storing information about a plurality of items of luggage, or from information accessible over the network (Kisiler [0057], [0058] item identification component may determine item identity using a look-up table in the database; [0081]-[0083] identification component determines item characteristics; [0099] retrieve item characteristics).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the look-up table of Kisiler for the image analysis of Krishnamurthy. Both an item lookup and an image analysis are known methods of determining item characteristics in the transportation art. Thus, the simple substitution of one known element in the art of transportation planning for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Krishnamurthy’s system with the improved functionality to provide a more accurate method of determining an item characteristics by determining the actual characteristics through a look-up table rather than estimating dimensions using an image which can become unreliable when the quality of the image is poor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628